IN THE SUPREME COURT OF THE STATE OF NEVADA


                 D'VAUGHN KEITHAN KING,                                 No. 85135
                                  Appellant,
                              vs.                                             FILED
                 THE STATE OF NEVADA,
                                  Respondent.                                 AUG 2 2 2022
                                                                            ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                                                                         BY       .\/
                                                                               DEPLITY CLERK
                                     ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from an order striking motions.
                Because no statute or court rule permits an appeal from such an order, this
                court lacks jurisdiction over this appeal. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                when statute or court rule provides for appeal). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                        Hardesty


                       A1143au4           ,J
                Stiglich                                  Herndon




                cc:   Hon. Egan K. Walker, District Judge
                      D'Vaughn Keithan King
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk
SUPREME COURT
     OF
   NEVADA

l0) 1947A